Citation Nr: 0701465	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  06-19 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and M.B.



ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He served in World War II and was awarded the Combat 
Infantryman Badge and Purple Heart.  He was also a prisoner 
of war (POW) of the German Government from January 1945 until 
the close of hostilities in Europe.  He died in November 
1967.  
The appellant is the surviving spouse of the veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).

Procedural history

The appellant's original claim of entitlement to service 
connection for the cause of the veteran's death was denied by 
the RO in an unappealed December 1967 rating decision.  In 
May 2005, the appellant again filed a claim for service 
connection for the cause of the veteran's death.  The August 
2005 rating decision reopened the claim and denied it on the 
merits.  This appeal followed.

The appellant and M.B. presented testimony before the 
undersigned Veterans Law Judge (VLJ) at the RO in September 
2006.  A transcript of this hearing has been associated with 
the veteran's VA claims folder.  At the hearing, a motion to 
advance the case on the docket was made on the on the 
appellant's behalf by her representative.  Taking into 
consideration the appellant's age and medical condition, the 
appellant's motion for advancement on the docket was granted 
by the undersigned VLJ.  See 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  In an unappealed December 1967 rating decision, the RO 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  

2.  The evidence associated with the claims file subsequent 
to the December 1967 rating decision does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The December 1967 rating decision is final.  New and material 
evidence has not been received following this decision, and 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
3.156, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  Although she has not forwarded a 
specific etiological theory, she generally contends that the 
veteran's POW experiences contributed to his demise.

As noted in the Introduction, the RO's August 2005 rating 
decision reopened the appellant's claim and denied it on the 
merits.  The question of whether new and material evidence 
has been received, however, is one that must be addressed by 
the Board, notwithstanding a decision favorable to the 
appellant that may have been rendered by the RO.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a 
previously adjudicated claim, the Board must determine that 
new and material evidence was presented or secured for the 
claim, making RO determination in that regard irrelevant]; 
see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001) [the Board has a jurisdictional responsibility to 
consider whether it was proper for the RO to reopen a 
previously denied claim].  The proper issue on appeal, 
therefore, is whether new and material evidence has been 
received which is sufficient to reopen the previously-denied 
service-connection claim for the cause of the veteran's 
death.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
claimant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in June 2005 which was specifically 
intended to address the requirements of the VCAA.  The June 
2005 letter from the RO specifically notified the appellant 
that to support a claim for service connection for the cause 
of the veteran's death, the evidence must show the "cause of 
death;" an "injury, disease or other event in service;" 
and a "relationship between the cause of death and the 
injury, disease, or event in service"(emphasis in original).  

Moreover, in compliance with the recent holding of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), the June 2005 
letter informed the appellant that because she was previously 
denied service connection for the cause of the veteran's 
death, she was required to submit new and material evidence 
before her claim could be reopened.  The appellant was 
advised that to "qualify as new, the evidence must be in 
existence and be submitted to VA for the first time" 
(emphasis in original).  She was also informed that in 
"order to be considered material, the additional existing 
evidence must pertain to the reason your claim was previously 
denied" (emphasis in original).  The June 2005 letter 
further instructed the appellant that "[n]ew and material 
evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously decided your claim."  More importantly, this 
letter advised the appellant that her "claim was previously 
denied because the veteran's death was not [found to be] due 
to any disability or injury incurred in or aggravated by 
service.  Therefore, the evidence you submit must relate to 
this fact."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2005 VCAA letter, the appellant was informed that VA was 
responsible for obtaining "[r]elevant federal records, 
including service records, VA Medical Center records and 
records from other federal agencies, such as the Social 
Security Administration."  She was further advised that VA 
would make "reasonable efforts" to obtain "[r]elevant 
records not in the custody of a Federal Department or agency, 
to include records from "State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2005 letter notified the appellant that she "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t's 
your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the June 2005 letter instructed the appellant 
to "[c]omplete, sign, and return the enclosed VA Form 21-
4142, Authorization and Consent to Release Information.  We 
need this form so we can get [the veteran's] records from the 
private doctors and hospitals where [he] received treatment" 
(emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the appellant that she could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].  

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1) and (2), veteran status and 
existence of disability, are not at issue.  Moreover, element 
(4), degree of disability, is inapplicable in cases such as 
this involving service connection for the cause of the 
veteran's death.  Element (5) is rendered moot by the Board's 
decision not to reopen the appellant's previously-denied 
claim.  In other words, any lack advisement as to that 
element is meaningless, because an effective date is not, and 
cannot be, assigned in the absence of a reopened claim.  As 
will be discussed in greater detail below, the Board is 
denying the appellant's claim based on element (3), the 
relationship between the veteran's death and period of 
service.  As explained above, she has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to this crucial element.  

Thus, there is no prejudice to the appellant in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
appellant was properly notified of her statutory rights.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previous finally-
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for a 
benefit under a law administered by VA, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

The Board therefore concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2006).  The appellant engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and was given 
the opportunity to present testimony at a personal hearing 
before the undersigned VLJ in September 2006.

Accordingly, the Board will move on to a discussion of the 
issue on appeal.





Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).

Service connection - cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).



Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary." See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder. 
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. 

Service connection - POW presumptions

Shortly before the appellant filed her claim, the regulations 
regarding presumptive service connection for former POWs were 
revised.

The former regulatory provisions (which were in effect prior 
to October 2004) provided for service connection on a 
presumptive basis for former POWs who developed beriberi 
heart disease or ischemic heart disease (with localized edema 
during captivity) which became manifest to a compensable 
degree at any time after service.  These provisions applied 
only to POWs detained not less than 30 days.  38 C.F.R. § 
3.309(c) (2006).

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  No minimum period of internment 
is required under the revised regulations, and localized 
edema in captivity need not be shown.  The requirement that 
the condition become manifest to a compensable degree at any 
time after discharge has remained.  See 38 C.F.R. § 3.309(c) 
(effective October 7, 2004); see also 69 Fed. Reg. 60,083, 
60,083-60,090 (Oct. 7, 2004).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the prescribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2006).  Pursuant to 38 U.S.C.A. § 5108, a 
finally-disallowed claim may only be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed her 
current claim to reopen in May 2005, the current version of 
the regulation is operative.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

An adjudicator must follow a two-step process in evaluating 
previously-denied claims.  First, the adjudicator must 
determine whether the additional evidence is new and 
material.  If new and material evidence is presented or 
secured with respect to a claim that has been finally denied, 
the claim will be reopened and decided on the merits.  Once 
it has been determined that a claimant has produced new and 
material evidence, the adjudicator must evaluate the merits 
of the claim in light of all the evidence, both new and old, 
after ensuring that VA's statutory duty to assist the veteran 
in the development of his claim has been fulfilled.  See 38 
U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 
(1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

As discussed above, before the Board can evaluate the merits 
of a previously-denied claim, it must first determine whether 
a claimant has submitted new and material evidence with 
respect to that claim after the last final denial.  This is 
true even in cases such as this, where the RO has reopened 
the claim and denied it on the merits.  See Barnett and 
Jackson, supra.  In this case, the last final denial is the 
unappealed December 1967 rating decision.

The "old" evidence

At the time of the December 1967 rating decision, the 
evidence of record included the veteran's death certificate, 
which indicates that he died in November 1967 at age 50.  The 
cause of death is listed as "hypertrophy of [the] heart with 
failure" due to rheumatoid arthritis.  Pleural effusion and 
pleuritis hepatomegaly are listed as other significant 
conditions contributing to death.  At the time of his death, 
the veteran was not service connected for any disability.  

Also of record in December 1967 were the veteran's service 
medical records, which were pertinently negative for any 
treatment, complaint, or diagnosis of either rheumatoid 
arthritis or a heart or pulmonary condition of any kind.  
Indeed, his October 1945 separation physical examination was 
completely normal, and under "significant diseases, wounds, 
and injuries", the annotation was "None".     

The record in December 1967 showed that the veteran was a 
veteran of combat and had been wounded in January 1945 and 
was awarded the Purple Heart Medal; it did not show that he 
had been a POW.  

The December 1967 rating decision

In December 1967, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
basis for that decision was that there was no competent 
medical evidence of record serving to causally relate the 
conditions listed on the death certificate to the veteran's 
period of active duty.  The appellant was notified of that 
decision and of her appellate rights by letter from the RO 
dated December 20, 1967.  She did not appeal.

The additionally submitted evidence

The evidence added to the record since the December 1967 
rating decision consists of terminal hospitalization records 
from the Swedish Medical Center, a November 1967 autopsy 
report, and evidence from the National Archives confirming 
that the veteran was a POW of the German Government from 
January 1945 until the end of hostilities in Europe.  
This evidence will be analyzed below.

Analysis

In essence, the December 1967 rating decision denied the 
appellant's claim because there was no competent medical 
evidence relating the veteran's death to his military 
service.  That decision is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (2006).  As explained above, the appellant's 
claim for service connection for the cause of the veteran's 
death may only be reopened if she submits new and material 
evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally-submitted (i.e., after 
December 1967) evidence raises a reasonable possibility of 
substantiating the claim.  In answering this question, the 
Board will focus its attention on whether any of the 
additionally-submitted evidence demonstrates that the 
veteran's death, to include any diseases listed on the death 
certificate, was the product of his military service (and 
particularly his combat status and POW experiences).

Records from the Swedish Medical Center document the 
veteran's treatment for rheumatoid arthritis, adrenal 
atrophy, and acute bronchopneumonia in the days leading up to 
his death.  The autopsy report also identifies these 
conditions as contributing to the veteran's demise, and 
further notes diagnoses of severe bilateral lung edema, acute 
myocarditis, and heart hypertrophy.  There is no indication 
in these records that such disabilities were related to the 
veteran's military service. 

This evidence serves only to reinforce a fact that was well 
known at the time of the December 1967 rating decision, 
namely that the veteran's death was the product of rheumatoid 
arthritis and an enlarged heart, with various pulmonary 
complications.  Neither the autopsy report nor the Swedish 
Medical Center records, however, make any comment regarding a 
potential relationship between the veteran's service 
(including his combat status and POW experiences) and any of 
the aforementioned conditions.  As such, this evidence does 
not raise the possibility of substantiating the claim.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 
6 Vet. App. 277, 280 (1994) [holding that medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].  

The appellant has also submitted numerous statements and 
testimony indicating that the veteran's POW experiences led 
to life-long health problems, such as anxiety and poor 
nutrition, which led to an overall state of debility, and 
eventually caused his death.  To the extent that the 
appellant is contending that the veteran's death is due to 
his military service, this is duplicative of similar 
contentions raised in the past and is therefore not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Moreover, while the appellant is competent to present her 
observation of the veteran's symptoms, she is not competent 
to render an opinion as to medical matters, such as whether 
the veteran's death is etiologically related to his military 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  Furthermore, in 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
specifically noted that "[l]ay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C. 
5108."  These statements offered by the appellant in support 
of her claim are therefore not competent medical evidence.  

The Board has also considered whether the veteran's death was 
the result of any of the presumptive conditions specific to 
former POWs listed under 38 C.F.R. § 3.309(c).  As noted 
above, atherosclerotic heart disease, hypertensive vascular 
disease, and their complications were recently added to the 
list of presumptive conditions.  Therefore, if the veteran's 
death were shown to be related to either of these conditions 
[or any other condition listed in 38 C.F.R. § 3.309(c)], the 
claim could be reopened.  See Spencer v. Brown, 4 Vet. App. 
283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994), 
cert. denied, 513 U.S. 810 (1994) [holding that when there is 
an intervening change in the law or regulation creating a new 
basis for entitlement to benefits, a claim under the 
liberalizing regulation is a claim separate and distinct from 
the claim previously and finally denied and may be reviewed 
on a de novo basis].  

None of the evidence added to the record since the December 
1967 rating decision, however, demonstrates that the 
veteran's death was the result of atherosclerotic heart 
disease, hypertensive vascular disease, or any other 
condition listed under revised 3.309(c).  While the autopsy 
report noted that sections of the veteran's coronary arteries 
had "very slight thickening," there is no indication that 
such thickening either contributed to the veteran's death or 
constituted atherosclerotic heart disease.  Although the 
veteran's death certificate lists heart hypertrophy as the 
primary cause of death, and the autopsy report lists acute 
myocarditis as an additional cause of death, neither of these 
disabilities is one of the cardiovascular conditions listed 
in 38 C.F.R. § 3.309(c) (i.e., beriberi heart disease, 
atherosclerotic heart disease, and hypertensive vascular 
disease). 

The appellant maintains that the veteran suffered from 
malnutrition while a POW, and that his death is related 
thereto.  Malnutrition is one of the presumptive POW 
conditions.  The additionally-submitted evidence does not, 
however, reveal that the veteran's death is the result of any 
nutritional deficiency.  Neither the autopsy report nor the 
Swedish Medical Center records make any reference to 
malnutrition, or otherwise suggest that such led to the 
veteran's demise.  The appellant's own statements regarding 
this etiological theory are insufficient to warrant reopening 
of the claim.  See Espiritu and Reid, supra.

In summary, the evidence submitted after December 1967 
continues to show that the veteran died of an enlarged heart 
due rheumatoid arthritis, which was complicated by variously-
diagnosed pulmonary conditions.  These facts, however, had 
been previously established and were not in dispute.  The 
additionally-received evidence still does not tend to 
establish a relationship between the veteran's military 
service (including his combat status and/or POW experiences) 
and the aforementioned conditions.  As explained above, such 
evidence was lacking at the time of the December 1967 
decision.  It still is.  

The additionally-submitted evidence thus does not raise the 
possibility of substantiating the claim.  See 38 C.F.R. § 
3.156 (2006); see also Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) [a claimant seeking disability benefits must 
establish a connection between service and the claimed 
disability].

For the reasons and bases expressed above, the Board finds 
that the appellant's attempt to reopen her claim of 
entitlement to service connection for the cause of the 
veteran's death is unsuccessful.  While the Board can readily 
understand why the appellant may believe that the veteran's 
World War II combat and POW experiences may have led to his 
death, the recently received evidence simply does not show, 
or even suggest, that these experiences contributed to his 
demise.  
See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported 
by medical evidence, a claimant's personal belief, no matter 
how sincere, is not probative of a nexus to service].  The 
appellant has received ample notice of what was required of 
him (see the Board's VCAA discussion above), but she has not 
supplied the requisite medical evidence.  See 38 U.S.C.A. § 
5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

In summary, the recently-submitted evidence is not new and 
material, the claim of service connection for the cause of 
the veteran's death is not reopened, and the benefit sought 
on appeal remains denied.




ORDER

New and material evidence has not been received which is 
sufficient to reopen the previously-denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  The claim is not reopened and remains 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


